


Exhibit 10.2


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT


[Date]


[Name and Address]




In accordance with the terms of the MDU Resources Group, Inc. Long-Term
Performance-Based Incentive Plan (the "Plan"), pursuant to action of the
Compensation Committee of the Board of Directors of MDU Resources Group, Inc.
(the "Committee"), MDU Resources Group, Inc. (the "Company") hereby grants to
you (the "Participant") an opportunity to receive an annual incentive award for
calendar year 20[**] (the "Award"), subject to the terms and conditions set
forth in this Award Agreement (including Annexes A and B hereto and all
documents incorporated herein by reference), as set forth below:


Target Award:


$[**] (the "Target Award")


Performance Goals:


Described in Annex B


Performance Period:


January 1, 20[**] through December 31,
20[**] [one year] (the "Performance Period")



THE AWARD IS SUBJECT TO FORFEITURE AS PROVIDED HEREIN. THIS AWARD AND AMOUNTS
RECEIVED IN CONNECTION WITH THIS AWARD ARE ALSO SUBJECT TO FORFEITURE, RECAPTURE
OR OTHER ACTION IN THE EVENT OF AN ACCOUNTING RESTATEMENT, AS PROVIDED IN THE
PLAN.
        
Further terms and conditions of the Award are set forth in Annexes A and B
hereto, which are integral parts of this Award Agreement.








--------------------------------------------------------------------------------




All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth in this Award Agreement are hereby incorporated herein by
reference. To the extent any provision hereof is inconsistent with a provision
of the Plan, the provisions of the Plan will govern. The Participant hereby
acknowledges receipt of a copy of this Award Agreement, including Annexes A and
B hereto, and a copy of the Plan and agrees to be bound by all the terms and
provisions hereof and thereof.
 
 
 
 
 
 
 
MDU RESOURCES GROUP, INC.
 
 
 
 
By:
 
 
 
Name
Title





Agreed:




 
Participant
 
Attachments:
Annex A
 
Annex B




2



--------------------------------------------------------------------------------




ANNEX A


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT


It is understood and agreed that the Award evidenced by the Award Agreement to
which this is annexed is subject to the following additional terms and
conditions.


1. Nature of Award. The Award represents the opportunity to receive an annual
incentive award if the Performance Goals are achieved during the Performance
Period.


2. Determination of Annual Incentive Award Earned. The amount of the annual
incentive award earned, if any, pursuant to this Award Agreement shall range
from zero to [200] [240]% of the Target Award based upon achievement of the
Performance Goals, with such percentage determined by the Committee in
accordance with Annex B hereto.


3. Payment. Payment of any annual incentive award earned pursuant to this
Agreement shall be made in cash in a lump sum. Unless the Participant has
elected to defer receipt of the annual incentive award in accordance with an
applicable deferral arrangement, payment will be made as soon as practicable
(but not later than the next March 10th) following the Committee's certification
of the achievement of the Performance Goals and determination of the
Participant's annual incentive payment pursuant to Section 2 hereof.


4. Termination of Employment. Notwithstanding anything contained herein to the
contrary, except as the Committee may otherwise determine, in order to be
eligible to receive an annual incentive award under this Award Agreement, the
Participant must remain in the employ of the Company through the Performance
Period.


5. Discretion.


(a) No Positive Discretion. Unless otherwise determined and established in
writing by the Committee within 90 days of the beginning of the Performance
Period, no adjustment shall be made to the Performance Goals if the adjustment
would increase the annual incentive award payment.



3



--------------------------------------------------------------------------------




(b) Negative Discretion. The Committee may use negative discretion and adjust
any annual incentive award payment downward, using any subjective or objective
measures as it shall determine. The application of any reduction, and the
methodology used in determining any such reduction, is in the sole discretion of
the Committee.


6. Tax Withholding. The Committee shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any Federal, state and local taxes (including the
Participant's FICA obligations) required by law to be withheld with respect to
the Award.


7. Ratification of Actions. By accepting the Award or other benefit under the
Plan, the Participant and each person claiming under or through him or her shall
be conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company, its Board of Directors, or the Committee.


8. Notices. Any notice hereunder to the Company shall be addressed to its
office, 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on the Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.


9. Definitions. Capitalized terms not otherwise defined herein or in the Award
Agreement shall have the meanings given them in the Plan.


10. Governing Law and Severability. To the extent not preempted by Federal law,
the Award Agreement will be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflicts of law provisions. In
the event any provision of the Award Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Award Agreement, and the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


11. No Rights to Continued Employment. This Award Agreement is not a contract of
employment. Nothing in the Plan or in this Award Agreement shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate the
Participant's employment at any time, for any reason or no reason, or confer
upon the Participant the right to continue in the employ of the Company or a
Subsidiary.





4



--------------------------------------------------------------------------------




ANNEX B -- MDU Resources Group, Inc.


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT


Determination of Annual Incentive Award Earned and Performance Goals


Annual Incentive Award Earned


The amount of the annual incentive award earned, if any, for the Performance
Period shall be determined in accordance with the following formula:


Annual Incentive Award Earned = Payout Percentage X Target Award


The Payout Percentage will be calculated as follows:


 
Column A
Percentage of Annual
Incentive Target Achieved (1)
Column B
Percentage of
Average Invested
Capital
Column A x Column B
Construction materials and contracting
[__]% (2)
[__]%
[__]%
Construction services
[__]% (2)
[__]%
[__]%
Pipeline and midstream, and refining combined
[__]%
[__]%
[__]%
Electric and natural gas distribution
(utility)
[__]%
[__]%
[__]%
Total (Payout Percentage)
 
 
[__]%



(1) Based on the award opportunity of the person who is the business segment
leader.


(2) If the percent of payout for the earnings goal for these segments should
exceed 200%, the payment for the earnings goal for purposes of calculating the
awards earned at the MDU Resources Group level will be capped at 200%.

5



--------------------------------------------------------------------------------






Performance Goals
The Performance Goals for [20**] for the (i) construction materials and
contracting segment, (ii) construction services segment, (iii) pipeline and
midstream segment and refining segment, combined, and (iv) electric and natural
gas distribution (utility) segment are attached hereto.





6



--------------------------------------------------------------------------------




ANNEX B – Business Segments


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT


[Attach Business Segments [20**] Approved Performance Goals]









7

